If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 14, 2020
              Plaintiff-Appellee,

v                                                                  No. 345196
                                                                   Saginaw Circuit Court
SAEJAR DEONTE PARKER,                                              LC No. 13-038499-FH

              Defendant-Appellant.


Before: CAMERON, P.J., and SHAPIRO and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right the trial court’s order denying resentencing. We affirm.

       A jury convicted defendant of one count of third-degree criminal sexual conduct (CSC-
III), MCL 750.520d(1)(a), and one count of fourth-degree criminal sexual conduct (CSC-IV),
MCL 750.520e(1)(a). On October 30, 2013, the trial court sentenced defendant, as a fourth-
offense habitual offender, MCL 769.12, within the recommended-guidelines range of 20 to 35
years in prison for his CSC-III conviction and 34 to 180 months in prison for his CSC-IV
conviction. On appeal, this Court affirmed defendant’s convictions and sentences. People v
Parker, unpublished per curiam opinion of the Court of Appeals, issued February 24, 2015
(Docket No. 319089), p 4.

        Following our decision, our Supreme Court issued People v Lockridge, 498 Mich. 358,
364, 391; 870 NW2d 502 (2015), which held that the legislative sentencing guidelines, MCL
777.1 et seq., were advisory only.        Subsequently, our Supreme Court, under Lockridge,
remanded this case to the trial court to determine whether the trial court would have imposed a
materially different sentence had the guidelines been merely advisory. People v Parker, 498
Mich. 903; 870 NW2d 912 (2015). On remand, each party submitted a sentencing memorandum.
The trial court concluded that defendant’s sentence “would not have been any different” had the
sentencing judge been aware that the sentencing guidelines were only advisory, and it declined to
resentence defendant. This appeal followed.

        Defendant argues that the trial court’s denial of resentencing constituted an abuse of
discretion because his sentence was unreasonable and disproportionate. In particular, defendant


                                               -1-
emphasizes that he “has had very limited opportunities” in life because he has an IQ of 61. We
decline to address this argument because it is outside the scope of the Supreme Court’s remand
order.

        “[W]here an appellate court remands for some limited purpose following an appeal as of
right in a criminal case, a second appeal as of right, limited to the scope of the remand, lies from
the decision on remand.” People v Kincade (On Remand), 206 Mich. App. 477, 481; 522 NW2d
880 (1994) (emphasis added). During a Crosby remand, the trial court must “determine whether
that court would have imposed a materially different sentence but for the constitutional error.”
Lockridge, 498 Mich. at 397 (emphasis added). The Supreme Court remanded defendant’s case
for the limited purpose of allowing the trial court to determine whether it would have imposed a
materially different sentence had it known that the sentencing guidelines were advisory rather
than mandatory. Parker, 498 Mich. 903. The trial court complied with the remand order and
determined that it would not resentence defendant. Accordingly, defendant’s proportionality
argument is outside the scope of this remand.

       Further, a sentence within the guidelines range is “presumptively proportionate.” People
v Odom, 327 Mich. App. 297, 315; 933 NW2d 719 (2019). This Court is required to review a
defendant’s sentence for reasonableness only if the trial court imposed a departure sentence.
People v Anderson, 322 Mich. App. 622, 636; 912 NW2d 607 (2018). “When a trial court does
not depart from the recommended minimum sentencing range, the minimum sentence must be
affirmed unless there was an error in scoring or the trial court relied on inaccurate information.”
People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016), citing MCL 769.34(10).
Defendant does not argue that there was a scoring error or that the trial court relied on inaccurate
information. Therefore, we must affirm defendant’s sentence. Id.

       Affirmed.



                                                             /s/ Thomas C. Cameron
                                                             /s/ Douglas B. Shapiro
                                                             /s/ Brock A. Swartzle




                                                -2-